Citation Nr: 0718510	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  02-11 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for nasopharyngeal 
carcinoma, to include as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
February 1962, and from September 1962 to September 1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in August 2004.  

The case was remanded by the Board in December 2004.  


FINDING OF FACT

Nasopharyngeal carcinoma was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event, including exposure to Agent 
Orange.


CONCLUSION OF LAW

Nasopharyngeal carcinoma was neither incurred in nor 
aggravated by service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in October 2001 and January 2005, the 
RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  It is noted that the veteran was provided notice of the 
necessary elements in the supplemental statement of the case 
furnished in August 2007.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including malignant tumors, may be presumed to have 
been incurred during service if they first become manifest to 
a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The veteran is claiming service connection for nasopharyngeal 
carcinoma, primarily as a residual of exposure to Agent 
Orange while on active duty.  It is noted that the veteran 
served in the Republic of Vietnam during service.  A veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam era, shall be 
presumed to have been exposed during such service to an 
herbicide agent (Agent Orange), unless there is affirmative 
evidence to establish that he or she was not exposed to any 
such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  If a veteran was exposed to a herbicide 
agent during active military, naval, or air service, certain 
diseases shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of 
such disease during service.  These include respiratory 
cancers, which are listed as cancer of the lungs, bronchus, 
larynx, or trachea.  38 C.F.R. § 3.309(e).  Aside from these 
presumptive provisions, service connection might be 
established by satisfactory proof of direct service 
connection.  See Combee v. Brown, 34 F.3rd 1039 (Fed.Cir. 
1994).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
not satisfied, then the veteran's claim shall fail.  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

The Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and other conditions for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Review of the record shows no complaint or manifestation of 
nasopharyngeal carcinoma while the veteran was on active 
duty.  Nasopharyngeal carcinoma was first demonstrated of 
record in private treatment records dated in 1985.  
Additional treatment records show that the veteran has 
continued to be monitored for cancer.  As the disorder was 
not manifested during service or within one year thereafter, 
service connection is not warranted on a direct or 
presumptive basis, unless service connection may be presumed 
as being related to the defoliant Agent Orange.  

In support of service connection on the basis of defoliant 
exposure a statement was submitted by the veteran's private 
D.O, who, in February 2005, indicated that the nasopharynx 
was part of respiratory system.  In April 2005, an 
examination was conducted by VA at which time the examiner 
stated that, after review of the veteran's claims folder and 
examination, it was considered to be at least as likely as 
not caused by exposure to Agent Orange.  This opinion was 
qualified by a statement that the veteran had a smoking and 
drinking history and that nasopharyngeal carcinoma had also 
been seen at a higher incidence in this patient population.  

VA examined the veteran in July 2006.  Based on a review of 
the veteran's claims file and an examination of the veteran, 
the VA physician diagnosed the veteran with status post 
excision and radiation treatment for nasopharyngeal carcinoma 
in 1985.  The examiner opined that the veteran's symptoms 
were likely related to radiation treatment for nasopharyngeal 
carcinoma that was not likely related to any other active 
military service problems.  The VA physician added that the 
cancer was not manifested within the one year of his 
discharge from service.  The Board finds this examination 
report compelling.

The veteran believes that his nasopharyngeal cancer was 
related to exposure to Agent Orange during service.  While the 
April 2005 VA physician has rendered an opinion that it was as 
likely as not that the cancer was so related, the Secretary of 
VA has determined that such an opinion does not apply to 
presumptive service-connection situations such as seen in the 
present case.  As noted above, it has been determined that 
only those diseases that have been listed may be presumed as 
due to Agent Orange exposure.  While a physician may give an 
opinion that a disease is related to service, unless the 
disease is on the approved list, an opinion that a disease is 
related to Agent Orange exposure does not carry sufficient 
weight for a grant of service connection.  

The veteran does not meet the requirement for presumptive 
service connection as nasopharyngeal carcinoma is not a listed 
disease for which presumptive service connection due to 
exposure to herbicides can be granted.  38 C.F.R. § 3.309(e); 
see also Ramey v. Brown, 9 Vet. App. 40 (1996).  

While the veteran has given sworn testimony to the effect that 
he believes that there is a relationship between service and 
nasopharyngeal carcinoma, it is noted that he is a layman, 
and, as such, is not competent to give an opinion requiring 
medical knowledge such as involved in making diagnoses or 
explaining the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the veteran is 
qualified to describe manifestations of the nasopharyngeal 
carcinoma that he contends are related to his military service 
or within a year from discharge, the preponderance of the 
medical evidence is against his claim.  Therefore, the Board 
does not find the veteran's contentions credible in this 
regard.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  Under 
the circumstances of this case, service connection must be 
denied.  


ORDER

Service connection for nasopharyngeal carcinoma is denied



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


